In this suit, brought by certain creditors of Matthew Mayes, deceased, to subject the lands, devised by him, in the possession of the devisees, the late judge of the superior court of chancery for the Richmond district, on *the20th of May, 1805, decreed as follows: “The court, being of opinion that the lands, whereof the testator Matthew Mayes was seised at the time of his death, are by his testament made subject to payment of his debts, doth empower the defendants, who are executors thereof, if not before empowered, to sell such of the said lands as, after application of the testator’s goods and credits, shall be necessary to the payment of his debts, and report their proceedings, in execution of this decree, to the court.”
From this decree the chancellor, in vacation, granted an appeal: but it appearing to this court, on inspecting the record, “that the said appeal, having been allowed from an interlocutory decree, in time of vacation, was improvidently granted,” it was ordered that the same be dismissed, and that the cause be remanded for further proceedings._